Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on March 2, 2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 was filed just before the mailing date of the Notice of Allowance on March 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on August 30, 2018. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven VerSteeg on March 23, 2021.
The application has been amended as follows: 

IN THE CLAIMS:
16-20. (Canceled).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-15, the prior art US PgPub. No. 2017/0270346 by Ascierto et al. (hereinafter ‘Ascierto’) teaches a method for automatically detecting and classifying tumor regions in a tissue slide, comprising: obtaining a digitized tissue slide from a tissue slide database; (See Ascierto Figure 2, step 204)
determining, based on output from a tissue classification module, a type of tissue [[of]] as shown in the digitized tissue slide; 

generating a classified slide showing the ROI of the digitized tissue slide and an estimated diameter of the ROI; and displaying on an image display unit, the classified slide and user interface (UI) elements enabling a pathologist to enter input related to the classified slide.(See Ascierto paragraphs [0184]-[0185], Ascierto teaches determining diameter of the ROI).
However, Ascierto does not teach or suggest determining, based on output from a tissue classification module, a type of tissue as shown in the digitized tissue slide. Further, Ascierto does not teach determining tumor ROI based on tissue type. It is for these reasons claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665